DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

execute-in-place (XIP), including any erase/write routines for the external non-volatile memory.  


29. (Currently Amended) The monolithic integrated circuit according to claim 26, wherein during execution at least one of the following code is stored in and executed from the on-chip RAM: (i) performance and latency critical code, such as the real-time processor code; (ii) self-modifying code; and (iii) code whose execution purpose is not compatible with execute-in-place (XIP), including any erase/write routines for the external non-volatile memory.


	Allowable Subject Matter
Claims 1 – 9, 12 and 21 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s submission on 8/11/21 of amendments and arguments have been fully considered to be persuasive therein the claim limitations are in allowable format.
The prior art fails to teach or suggest alone or in combination the limitations of the claims as a whole including a processor for an industrial application and Ethernet connectivity wherein for each of an operating system, industrial application and Ethernet connectivity on chip RAM stores neither the associated initialized data segment nor the associated code, or the on chip RAM stores the associated initialized data segment and does not store the associated code, wherein the on chip RAM has a capacity of at least 2MB, the capacity being sufficient as main execution memory for execution by the application processor of the operating system, industrial application and the Ethernet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184